AO 2458 (CASDRev. 02/18) Judgment in a Criminal Case


                                     UNITED STATES DISTRICT
                                          SOUTHERN DISTRICT OF CALIF 



                                                                                                           ~~,~~~~~~~~~r"lA
             UNITED STATES OF AMERICA 

                                v.                                         (For Offenses '--'V'IJUllH...
      CARLOS ALBERTO SANTOS-LUCIANO (1)
                                                                              Case Number:          3:1S-CR-03960-GPC

                                                                           William R Burgener
                                                                           Defendant's Attorney
REGISTRA TION NO.               93135-408
o
THE DEFENDANT: 

IZI pleaded guilty to count(s)             1 of the Information. 

o   was found guilty on count(s)
    after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title and Section I Nature of Offense                                                                  Count
    8:1326(A) - Removed Alien Found In The United States (Felony)                                          1




    The defendant is sentenced as provided in pages 2 through                         2           of thi s judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
o   The defendant has been found not guilty on count(s)

o   Count(s)                                                                     dismissed on the motion of the United States.

IZI Assessment:     $100.00 - Waived


     JVTA Assessment*: $
o
     ·Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI Fine waived               0 Forfeiture pursuant to order filed                                                          , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                           October 26.2018
                                                                           Date ofIm.position of senten.c.

                                                                                 ~~4
                                                                                    ,,<             /J     /l  zc·     ,

                                                                           HON. GONZALO P. CURIEL
                                                                           UNITED STATES DISTRICT JUDGE




                                                                                                                           3: 18-CR-03960-GPC 

AO 245B (CASD Rev. 02118) Judgment in a Criminal Case

DEFENDANT:                  CARLOS ALBERTO SANTOS-LUCIANO (1)                                      Judgment - Page 2 of2
CASE NUMBER:                3: 18-CR-03960-GPC

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served as to count 1.




 o       Sentence imposed pursuant to Title 8 USC Section 1326(b).
 o	      The court makes the following recommendations to the Bureau of Prisons:




 o	     The defendant is remanded to the custody of the United States MarshaL

 o	     The defendant shall surrender to the United States Marshal for this district:
         o 	 at                             A.M.               on 

                 ------------------
              as notified by the United States Marshal. 

                                                                   --------------------------------------
        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 o      Prisons: 

         o    on or before 

              as notified by the United States Marshal. 

         o 	 as notified by the Probation or Pretrial Services Office.
                                                        RETURN
I have executed this judgment as follows:

        Defendant delivered on 	
                                   --------------------------- to ------------------------------
at 	
       ------------------------ ,             with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL 




                                       By 	                 DEPUTY UNITED STATES MARSHAL



                                                                                                 3: 18-CR-03960-GPC
